Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07 March 2019.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
retrieving a plurality of literature sources relating to a medical condition, the plurality of literature sources comprising published observational studies;
extracting a first plurality of features from the plurality of literature sources; 
defining a subpopulation based on the first plurality of features;
predicting an effectiveness of a treatment within the subpopulation based on the plurality of features; 
retrieving a plurality of electronic medical records; 
validating the effectiveness of the treatment against the plurality of electronic medical records.
Therefore, the claim as a whole is directed to “predicting treatment effectiveness”, which is an abstract idea because it is a mental process. “Predicting treatment effectiveness” is considered to be is a mental process because a person could collect some medical literature, make predictions based on the medical literature, and check their predictions based on real patient outcomes. Therefore, the broadest reasonable interpretation of this claim language includes a mental process performed by a medical researcher when reading published studies.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
the method is computer-implemented.
This additional element merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 2-3 and 7 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 4-6 further recite additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This includes the broad recitation of machine learning to perform the abstract idea. These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 4-6 are ineligible.
Claims 8-20 are parallel in nature to claims 1-7. Accordingly claims 8-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al. (U.S. 2020/0098451), hereinafter “Krishnan.”
Regarding claim 1, Krishnan discloses a computer-implemented method comprising:
retrieving a plurality of literature sources relating to a medical condition, the plurality of literature sources comprising published observational studies (See Krishnan [0021] a process performed by the system to train, apply, and validate a model for predicting medical outcomes for patients based upon clinical trial outcomes. The clinical trial outcomes are understood to include literature sources comprising published observational studies. See also Abstract.); 
extracting a first plurality of features from the plurality of literature sources (See Krishnan Fig. 2, [0018], and [0021].); 
defining a subpopulation based on the first plurality of features (See Krishnan [0021]. See also [0033].); 
predicting an effectiveness of a treatment within the subpopulation based on the plurality of features (See Krishnan [0019].); 
retrieving a plurality of electronic medical records (See Krishnan [0021] the system receives medical records in the form of the data from the clinical trials.); 
validating the effectiveness of the treatment against the plurality of electronic medical records (See Krishnan [0021] the system uses part of the received data to validate the prediction output of the machine learning model.).

Regarding claim 2, Krishnan discloses the method of claim 1 as discussed above. Krishnan further discloses a method, comprising:
the electronic medical records comprise health data, insurance claim data, or registry data (See Krishnan [0021] the system receives medical records in the form of the data from the clinical trials.).

Regarding claim 3, Krishnan discloses the method of claim 1 as discussed above. Krishnan further discloses a method, comprising:
the first plurality of features comprises disease definition, condition definition, outcome, standard of care, treatment, effectiveness, cohort definition, inclusion criteria, exclusion criteria, primary endpoint, secondary endpoint, potential modifier, one or more confounders, minimum sample size, or study duration (See Krishnan [0021] the system extracts domain specific features. This is understood to include at least the specific disease and treatment studied in the clinical trial in order for the model to determine the treatment efficacy.).

Regarding claim 4, Krishnan discloses the method of claim 1 as discussed above. Krishnan further discloses a method, comprising:
predicting the effectiveness comprises applying a trained model to features of the subpopulation (See Krishnan [0021]. See also [0022]-[0025].).

Regarding claim 5, Krishnan discloses the method of claim 4 as discussed above. Krishnan further discloses a method, comprising:
the model comprises an ensemble model (See Krishnan [0023].).

Regarding claim 7, Krishnan discloses the method of claim 1 as discussed above. Krishnan further discloses a method, comprising:
validating the effectiveness of the treatment comprises determining a second plurality of features of the plurality of electronic medical records and comparing the effectiveness against those of the plurality of electronic medical records correlated with the first plurality of features (See Krishnan [0032]-[0033].).

Regarding claim 8-12 and 14-20, Krishnan discloses the computer-implemented method of claims 1-5 and 7 as discussed above. Claims 8-12 and 14-20 recite a system and a computer program product that perform a method substantially similar to the method of claim 1-5 and 7. Krishnan also discloses the use of a processor and computer-readable medium to perform the method (see Krishnan [0020]). Therefore, claims 8-12 and 14-20 are rejected based on the same analysis of claims 1-5 and 7. 


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. 2020/0098451), hereinafter “Krishnan,” in view of Comaniciu et al. (U.S. 2017/0357844), hereinafter “Comaniciu.”

Regarding Claim 6, Krishnan discloses the method of claim 1 as discussed above. Krishnan does not further disclose a method, wherein: 
extracting the first plurality of features comprises applying natural language processing to the plurality of literature sources.
Comaniciu teaches:
extracting the first plurality of features comprises applying natural language processing to the plurality of literature sources (See Comaniciu [0040] the text in the clinical reports is processed using natural language processing tools to identify the key information content.).
The system of Comaniciu is applicable to the disclosure of Krishnan as they both share characteristics and capabilities, namely, they are directed to using machine learning to predict treatment effectiveness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnan to include natural language processing as taught by Comaniciu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krishnan in order to identify the key information content of the clinical reports (see Comaniciu [0040]).

Regarding claim 13, Krishnan discloses the system of claim 8 as discussed above. Krishnan does not further disclose a system, wherein: 
extracting the first plurality of features comprises applying natural language processing to the plurality of literature sources.
Comaniciu teaches:
extracting the first plurality of features comprises applying natural language processing to the plurality of literature sources (See Comaniciu [0040] the text in the clinical reports is processed using natural language processing tools to identify the key information content.).
The system of Comaniciu is applicable to the disclosure of Krishnan as they both share characteristics and capabilities, namely, they are directed to using machine learning to predict treatment effectiveness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnan to include natural language processing as taught by Comaniciu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krishnan in order to identify the key information content of the clinical reports (see Comaniciu [0040]).
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. S. Krishnan (U.S. 2007/0276777) discloses a system that uses clinical study outcomes to predict treatment effectiveness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619